Case 6:18-cv-01424-GAP-TBS Document 33 Filed 12/20/18 Page 1 of 2 PageID 249



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

WILLIS C. PERRY, III,

       Plaintiff,

v.                                                   CASE NO.: 6:18-cv-01424-Orl-31TBS

RICK SINGH, individually and personally,
and RICK SINGH in his professional
capacity as ORANGE COUNTY
PROPERTY APPRAISER,

      Defendants.
________________________________________/

                             JOINT NOTICE OF SETTLEMENT

       Plaintiff, Willis C. Perry, III, and Defendants, Rich Singh, individually and personally,

and Rick Singh in his professional capacity as Orange County Property Appraiser (collectively

the “Parties”), pursuant to Local Rule 3.08, hereby notify the Court that the Parties have settled

this matter, for all claims and against all Defendants, and are in the process of entering into a

Settlement Agreement.

       The terms of the Settlement Agreement will include the submission to this Court of a

Joint Stipulation for Dismissal with Prejudice. The Parties anticipate the Joint Stipulation should

be filed on or before January 7, 2019.

       AGREED, this 20th day of December, 2018.



/s/Luis A. Cabassa                                /s/ Jason A. Zimmerman
Luis A. Cabassa, ESQ.                             Susan T. Spradley
Florida Bar Number: 0053643                       Florida Bar No. 818712
WENZEL FENTON CABASSA, P.A.                       Primary Email Address:
1110 North Florida Avenue, Suite 300              susan.spradley@gray-robinson.com
Tampa, Florida 33602                              Secondary Email Address:
Case 6:18-cv-01424-GAP-TBS Document 33 Filed 12/20/18 Page 2 of 2 PageID 250



Direct Dial: (813) 379-2565              chantal.mccoy@gray-robinson.com
Main Number: 813-224-0431                stephanie.cross@gray-robinson.com
Facsimile: 813-229-8712                  Mayanne Downs
E-Mail: lcabassa@wfclaw.com              Florida Bar No. 754900
E-Mail: twells@wfclaw.com                Primary Email Address:
Jaimon H. Perry, Esquire                 mayanne.downs@gray-robinson.com
Florida Bar No.: 0514020                 Secondary Email Address:
THE PERRY LAW GROUP                      kathy.savage@gray-robinson.com
37 North Orange Ave., Suite 500          Jason A. Zimmerman
Orlando, FL 32801                        Florida Bar No. 104392
Telephone: (407) 323 -2121               Primary Email Address:
Facsimile: 813-441-7444                  jason.zimmerman@gray-robinson.com
Email: jperry@perrylawfla.com            Secondary Email Address:
                                         cindi.garner@gray-robinson.com
Attorneys for Plaintiff                  Jeffrey M. Aaron
                                         Florida Bar No. 123473
                                         Primary Email Address:
                                         jeff.aaron@gray-robinson.com
                                         Secondary Email Address:
                                         donna.flynn@gray-robinson.com
                                         GrayRobinson, P.A.
                                         301 East Pine Street, Suite 1400 (32801)
                                         P.O. Box 3068
                                         Orlando, Florida 32802
                                         Telephone: (407) 843-8880
                                         Facsimile: (407) 244-5690

                                         Attorneys for Defendants




                                     2
